Exhibit 10.2 - Employment Agreement for James J. Ennis

 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is between Creative Management
Group, Inc., a Delaware company (the “Company”) at 5601 Biscayne Blvd. 2nd.
Floor, Miami Florida 33137, and James J. Ennis, an individual at 590 Madison
Avenue, New York, NY 10022 (the “Employee”).
 
WITNESSETH:
 
WHEREAS, it is the desire of the Company to offer the Employee employment with
the Company upon the terms and subject to the conditions set forth herein; and
 
WHEREAS, it is the desire of the Employee to accept the Company’s offer of
employment with the Company upon the terms and subject to the conditions set
forth herein.
 
NOW THEREFORE, in consideration of the premises and mutual covenants, conditions
and agreements contained herein and for such other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, each intending to be legally bound hereby, agree as follows:
 
1.           Employment.  The Company hereby agrees to employ the Employee and
the Employee hereby agrees to be employed by the Company upon the terms and
subject to the conditions set forth herein for the period of employment as set
forth in Section 2 hereof (the “Period of Employment”).
 
2.           Term; Period of Employment. Subject to extension or termination as
hereinafter provided, the Period of Employment hereunder shall be from January
1, 2008 the date hereof (the “Effective Date”), and through the second
anniversary of the Effective Date. Thereafter, the Period of Employment may be
extended for successive periods at the option of the Company upon delivery of
written notice by the Company to the Employee, subject to acceptance by the
Employee, not less than ninety (90) days prior to the expiration of the Period
of Employment. The phrase “Period of Employment” as used herein shall, unless
otherwise indicated: (a) specifically include any extensions permitted hereunder
or provided herein, except as otherwise noted; and (b) be deemed to have
terminated as of the date of any notice provided to the Employee or the Company,
as applicable, pursuant to Section 9 hereof, notwithstanding the Company’s
obligation to pay the Employee pursuant to Subsections 9(b) and 9(c) hereof.
 
3.           Office and Duties.  During the Period of Employment:
 
(a)           the Employee shall be employed as Chief Operating Officer to
assist the Board of Directors of the Company (the “Board”) in the areas of
Acquisitions, Finance, Budgets, Corporate Contracts, monitoring Company SEC
Lawyers as mutually agreed and General Administration duties governing this area
of expertise.. The Employee shall have the authority, duties and
responsibilities reasonably prescribed by the Board in accordance with the
Company Agreement, as the same may be adopted and amended from time to time. The
Employee will serve on the Company Corporate Policy Committee (the “CPC”).
 
1

--------------------------------------------------------------------------------


(b)           the Employee’s office shall: (i)  be located in New York, New York
and/or at the Company’s offices in Miami Florida, in the United States, and/or
(ii)  be located in the United Kingdom as designated by the Board. The Employee
shall report directly to the Chief Executive Officer and Chairman or a committee
or representative thereof, as designated by the Board; and
 
(c)           the Employee shall devote substantially all of his time to the
business and affairs of the Company except for vacations, illness or incapacity,
as hereinafter set forth. In consideration of his employment hereunder, the
Employee agrees that he shall not, directly or indirectly, individually or as a
member of any partnership or joint venture, or as an officer, director, employee
or agent of any other person, firm, corporation, business organization or other
entity, engage in any trade or business activity or pursuit for his own account
or for, or on behalf of, any other person, firm, corporation, business
organization or other entity, irrespective of whether the same materially
competes, conflicts or interferes with that of the Company or the performance of
the Employee’s obligations hereunder. Notwithstanding the foregoing, nothing
contained herein shall be construed to prevent Employee from: (i) investing in
the stock of any corporation which does not compete with the Company, which is
listed on a national securities exchange or traded in the over-the-counter
market if the Employee does not and will not as a result of such investment own
more than five percent (5%) of the stock of such corporation; or (ii) engaging
in personal business ventures to which the Employee devotes time outside of the
time required to be devoted to the business of the Company hereunder.
 
The Employee represents and warrants that the Employee is not party to any
agreement which provides for his employment with or the rendering of his
services to any other individual or entity whatsoever. Further, the Employee
represents and warrants that he is not party to any agreement which conflicts
with or contradicts any provision hereof or otherwise restricts in any way: (i)
his ability to perform his obligations hereunder; or (ii) his right to compete
with a previous employer or such employer’s business.
 
4.           Compensation. In exchange for the services rendered by the Employee
pursuant hereto in any capacity during the Period of Employment, including
services rendered to the Company or any affiliate, subsidiary or division
thereof, the Employee shall be compensated as follows:
 
(a)           Salary.  The Company shall pay the Employee compensation equal to
two hundred thousand dollars ($200,000.00) per annum (the “Annual Salary”) at a
rate of sixteen thousand six hundred sixty six dollars and sixty six cents
($16,666.66) per month (each monthly amount, as the same may be increased or
decreased from time to time by virtue of the adjustments set forth herein below,
shall be defined as the “Monthly Compensation”). Such salary shall be payable as
follows: As of January 1, 2008, Employee will receive twelve thousand dollars
($12,000.00) per month as the “Monthly Compensation” up to the closing of the
public offering (which the closing of public funding transaction is anticipated
in the first quarter of 2008 and subject to SEC Rules, Regulations and approvals
on a best efforts basis and not guaranteed by Company) and thereafter at closing
of the public offering, 100% of Employee Compensation or sixteen thousand six
hundred sixty six dollars and sixty six cents ($16,666,66) per month (each
monthly amount, as the same may be increased or decreased  over the “Monthly
Compensation”  in accordance with the customary payroll practices of the
Company. The Annual Salary of the Employee shall be increased or decreased on
the anniversary of the Effective date as the Company board of compensation
evaluates the performance of Employee. Thereafter, the Annual Salary shall be
reviewed by the Board annually on each anniversary of the Effective Date.
 
2

--------------------------------------------------------------------------------


(b)           Bonus and Warrants Employee Plan. The Company may pay the Employee
bonuses of up to 30% of Employee salary annually if, in the sole judgment of the
Board of Directors, the earnings of the Company and the services of the Employee
merit such bonuses. Said bonuses may be paid in cash, stock, warrants or
options, at the discretion of the Company. The Company may also provide warrants
in an Employee pool to Employee for stock in the Company, as determined by the
Board of Directors and Company investment bankers. Employee will, upon signing
this agreement, receive an additional 500,000 shares of stock in the
company.  Said shares shall carry a restriction against transfer for a period of
not less than one year from date of issue.  Employee accepts these 500,000
shares and will abide by all vesting regulations for all Senior Management as
may be set or adopted  by the Board of Directors as well as all rules and
regulations as may be imposed by the securities laws of the United States or
other governmental authority.


(c)           Withholding and Employment Tax. Payment of all compensation
hereunder shall be subject to customary withholding tax and other employment
taxes as may be required with respect to compensation paid by an
employer/corporation to an employee.


5.           Business Expenses.                                           Upon
execution hereof the Company shall: (a) pay or reimburse the Employee for all
reasonable travel or other expenses incurred by the Employee in connection with
the performance of his duties under this Agreement, provided that the same are
previously authorized by the Company, in accordance with such procedures as the
Company may from time to time establish and as required to preserve any
deductions for federal income taxation purposes to which the Company may be
entitled; and (b) pay the Employee $200 per month as an automobile allowance
and, in addition thereto, reimburse the Employee for all reasonable expenses
related to maintenance of such an automobile including but not limited to,
ordinary and necessary repairs, registration, insurance and fuel.
 
6.           Vacation. The Employee shall be entitled to annual vacation in an
amount substantially the same as currently being provided by the Company to
similarly titled employees.
 
7.           Death and Disability. In the event of the Employee’s Disability (as
hereinafter defined), the Company shall provide the Employee with  the
disability insurance benefits as as may be adopted by the “CPC”. In the event of
the Employee’s death, the obligation of the Company to make payments pursuant to
Section 4 hereof shall cease as of the date of death and the Company shall pay
to the estate of the Employee any amount due to the Employee under Sections 4
and 5 which has accrued up to the date of death.
 
                8.          Other Benefits.  The Employee shall be entitled to
participate in fringe benefit, deferred compensation and option plans or
programs of the Company, if any, to the extent that his position, tenure,
salary, age, health and other qualifications make him eligible to participate,
subject to the rules and regulations applicable thereto of the “CPC”. Such
additional benefits shall include, but not be limited to, paid sick leave and
individual health insurance (all in accordance with the policies of the Company)
and professional dues and association memberships. Except as specifically set
forth herein, the terms of and participation by the Employee in any deferred
compensation plan or program shall be determined by the Company in its sole
discretion. The Company shall provide the Employee with indemnification, paying
legal fees as authorized by Employee and insurance as stated in the “CPC”.
 
3

--------------------------------------------------------------------------------


                 9.           Termination of Employment.  Notwithstanding any
other provision of this Agreement, employment hereunder may be terminated:
 
(a)           by the Company, in the event of the Employee’s death or Disability
(as hereinafter defined) or for Just Cause (as hereinafter defined). “Just
Cause” shall mean: (i) the Employee’s indictment for, conviction of or the
entering into of a plea of guilty to a crime involving a felonious act or acts,
including dishonesty, fraud or moral turpitude by the Employee; (ii) the
Employee’s willful misconduct, gross negligence or dishonesty in the performance
by the Employee of his duties; and (iii) the Employee’s breach of Sections 10 or
11 hereof. The Employee shall be deemed to have a “Disability” for purposes of
this Agreement if he is unable to perform, by reason of physical or mental
incapacity, a material portion of his duties or obligations under this Agreement
for a period of one hundred and fifty (150) consecutive days or a total of one
hundred and eighty (180) days, whether consecutive or not, in any 365-day
period. The Board shall determine whether and when the Disability of the
Employee has occurred or when the Employee shall be subject to a Just Cause
determination. Based upon the determination of the Board, the Company shall by
written notice to the Employee given within thirty (30) days after discovery of
the occurrence of an event or circumstance which constitutes “Just Cause,”
specify the event or circumstance giving rise to the Company’s exercise of its
right hereunder. Employee has disclosed to Company that Employee filed for
bankruptcy protection. Company will not consider this Just Cause or material
breach for termination. With respect to Just Cause arising under Section
9(a)(i), the Employee’s employment hereunder shall be deemed terminated as of
the date of such notice and, with respect to Just Cause arising under Section
9(a)(ii), the Company shall provide the Employee with thirty (30) days written
notice of such violation and the Employee shall be given reasonable opportunity
during such thirty (30) day period to cure the subject violation;
 
(b)           by the Company, other than pursuant to Section 9(a) above, in its
sole and absolute discretion, provided that, in such event, the Company shall,
as liquidated damages or severance pay, or both, pay the Employee an amount
equal to the Employee’s then Monthly Compensation multiplied by the sum of the
number of months remaining during the Period of Employment (the "Termination
Formula"); or
 
(c)           by the Employee: (i) upon any material violation of any material
provision of this Agreement by the Company, which violation remains unremedied
for a period of thirty (30) days after written notice of the same is delivered
to the Company by the Employee;
 
In the event that this Agreement is terminated pursuant to Sections 9(b) or
9(c), the Employee shall be entitled to continue to participate, at the
Employee’s expense, per COBRA. in any health insurance plan of the Company then
in place for such period as the Employee is entitled to receive severance
payment hereunder.
 
4

--------------------------------------------------------------------------------


10.           Non-Competition.  In consideration of the Company’s agreement to
compensate the Employee as set forth herein, the Employee agrees that, during
the Period of Employment and for twelve (12) months following the date of
termination:
 
(a)           the Employee shall not, directly or indirectly, individually or as
a member of any partnership or joint venture, or as an officer, director,
stockholder, employee or agent of any other person, firm, corporation, business
organization or other entity, participate in, engage in, solicit or have any
financial or other interest in any activity or any business or other enterprise
in any fields which at the time of termination is competitive with the business
or is in substantially the same business as the Company or any affiliate,
subsidiary or division thereof (unless the Board shall have authorized such
activity and the Company shall have consented thereto in writing), as an
individual or as a member of any partnership or joint venture, or as an officer,
director, stockholder, investor, employee or agent of any other person, firm,
corporation, business organization or other entity; and
 
(b)           the Employee shall not: (i) solicit or induce any employee of the
Company to terminate his employment or otherwise leave the Company’s employ or
hire any such employee (unless the Board shall have authorized such employment
and the Company shall have consented thereto in writing); or (ii) contact or
solicit any clients or customers of the Company, either as an individual or as a
member of any partnership or joint venture, or as an officer, director,
stockholder, investor, employee or agent of any other person, firm, corporation,
business organization or other entity.
 
11.           Confidential Information. The parties hereto recognize that it is
fundamental to the business and operation of the Company, its affiliates,
subsidiaries and divisions thereof to preserve the specialized knowledge, trade
secrets, and confidential information of the foregoing concerning the field of
advertising, marketing and sports/entertainment management. The strength and
good-will of the Company is derived from the specialized knowledge, trade
secrets, and confidential information generated from experience through the
activities undertaken by the Company, its affiliates, subsidiaries and divisions
thereof. The disclosure of any of such information and the knowledge thereof on
the part of competitors would be beneficial to such competitors and detrimental
to the Company, its affiliates, subsidiaries and divisions thereof, as would the
disclosure of information about the marketing practices, pricing practices,
costs, profit margins, design specifications, analytical techniques, concepts,
ideas, process developments (whether or not patentable), customer and client
agreements, vendor and supplier agreements and similar items or technologies. By
reason of his being an employee of the Company, in the course of his employment,
the Employee has or shall have access to, and has obtained or shall obtain,
specialized knowledge, trade secrets and confidential information such as that
described herein about the business and operation of the Company, its
affiliates, subsidiaries and divisions thereof. Therefore, the Employee hereby
agrees as follows, recognizing and acknowledging that the Company is relying on
the following in entering into this Agreement:
 
5

--------------------------------------------------------------------------------


(a)           The Employee hereby sells, transfers and assigns to the Company,
or to any person or entity designated by the Company, any and all right, title
and interest of the Employee in and to all creations, designs, inventions,
ideas, disclosures and improvements, whether patented or unpatented, and
copyrightable material, made or conceived by the Employee solely or jointly, in
whole or in part, during the term hereof (commencing with the date of the
Employee’s employment with the Company) which: (i) relate to methods, apparatus,
designs, products, processes or devices created, promoted, marketed,
distributed, sold, leased, used, developed, relied upon or otherwise provided by
the Company or any affiliate, subsidiary or division thereof; or (ii) otherwise
relate to or pertain to the business, operations or affairs of the Company or
any affiliate, subsidiary or division thereof. Whether during the Period of
Employment or thereafter, the Employee shall execute and deliver to the Company
such formal transfers and assignments and such other papers and documents as may
be required of the Employee to permit the Company or any person or entity
designated by the Company to file, enforce and prosecute the patent applications
relating to any of the foregoing and, as to copyrightable material, to obtain
copyright thereon; and
 
(b)           Notwithstanding any earlier termination, the Employee shall,
except as otherwise required or compelled by law, keep secret and retain in
strict confidence, and shall not use, disclose to others, or publish any
information, other than information which is in the public domain or becomes
publicly available through no wrongful act on the part of the Employee, which
information shall be deemed not to be confidential information, relating to the
business, operation or other affairs of the Company, its affiliates,
subsidiaries and divisions thereof including but not limited to confidential
information concerning the design and marketing practices, pricing practices,
costs, profit margins, products, methods, guidelines, procedures, engineering
designs and standards, design specifications, analytical techniques, technical
information, customer, client, vendor or supplier information, employee
information, and any and all other confidential information acquired by him in
the course of his past or future services for the Company or any affiliate,
subsidiary or division thereof. The Employee shall hold as the Company’s
property all notes, memoranda, books, records, papers, letters, formulas and
other data and all copies thereof and therefrom in any way relating to the
business, operation or other affairs of the Company, its affiliates,
subsidiaries and divisions thereof whether made by him or otherwise coming into
his possession. Upon termination of his employment or upon the demand of the
Company, at any time, the Employee shall deliver the same to the Company within
five (5) business days of such termination or demand.
 
12.           Reasonableness of Restrictions. The Employee hereby agrees that
the restrictions in this Agreement, including without limitation, those relating
to the duration of the provisions hereof and the territory to which such
restrictions apply, are necessary and fundamental to the protection of the
business and operation of the Company, its affiliates, subsidiaries and
divisions thereof and are reasonable and valid.  In addition, the Employee
acknowledges that he has agreed to such restrictions voluntarily.
 
13.           Reformation of Certain Provisions.  In the event that a court of
competent jurisdiction determines that the non-compete or the confidentiality
provisions hereof are unreasonably broad or otherwise unenforceable because of
the length of their respective terms or the breadth of their territorial scope,
or for any other reason, the parties hereto agree that such court may reform the
terms and/or scope of such covenants so that the same are reasonable and, as
reformed, shall be enforceable.
 
6

--------------------------------------------------------------------------------


14.           Remedies.  Subject to Section 15 below, in the event of a breach
of any of the provisions of this Agreement, the non-breaching party shall
provide written notice of such breach to the breaching party. The breaching
party shall have thirty (30) days after receipt of such notice in which to cure
its breach. If, on the thirty-first (3lst) day after receipt of such notice, the
breaching party shall have failed to cure such breach, the non-breaching party
thereafter shall be entitled to seek damages. It is acknowledged that this
Agreement is of a unique nature and of extraordinary value and of such a
character that a breach hereof by the Employee shall result in irreparable
damage and injury to the Company for which the Company may not have any adequate
remedy at law. Therefore, if on the thirty-first (31st) day after receipt of
such notice, the breaching party shall have failed to cure such breach, the
non-breaching party shall also be entitled to seek a decree of specific
performance against the breaching party, or such other relief by way of
restraining order, injunction or otherwise as may be appropriate to ensure
compliance with this Agreement. The remedies provided by this section are
non-exclusive and the pursuit of such remedies shall not in any way limit any
other remedy available to the parties with respect to this Agreement, including,
without limitation, any remedy available at law or equity with respect to any
anticipatory or threatened breach of the provisions hereof.
 
15.           Certain Provisions; Specific Performance.  In the event of a
breach by the Employee of the non-competition or confidentiality provisions
hereof, such breach shall not be subject to any cure provision hereof and the
Company shall be entitled to seek immediate injunctive relief and a decree of
specific performance against the Employee. Such remedy is non-exclusive and
shall be in addition to any other remedy to which the Company or any affiliate,
subsidiary or division thereof may be entitled.
 
16.           Consolidation; Merger; Sale of Assets.  Nothing in this Agreement
shall preclude the Company from combining, consolidating or merging with or
into, transferring all or substantially all of its assets to, or entering into a
partnership or joint venture with, another corporation or other entity, or
electing any other kind of corporate combination, provided that, the corporation
resulting from or surviving such combination, consolidation or merger, or to
which such assets are transferred, or such partnership or joint venture (each a
“Successor in Interest”) assumes this Agreement and all obligations and
undertakings of the Company hereunder. Upon such a consolidation, merger,
transfer of assets or formation of such partnership or joint venture, this
Agreement shall inure to the benefit of, be assumed by, and be binding upon such
Successor in Interest.  The term “Company,” as used in this Agreement, shall be
deemed to include such Successor in Interest and this Agreement shall continue
in full force and effect and shall entitle the Employee and his heirs,
beneficiaries and representatives to exactly the same compensation, benefits,
perquisites, payments and other rights as would have been their entitlement had
such combination, consolidation, merger, transfer of assets or formation of such
partnership or joint venture not occurred.
 
17.           Survival.  Sections 10 through 15 shall survive the termination
for any reason of this Agreement (whether such termination is by the Company, by
the Employee, upon the expiration of this Agreement by its terms or otherwise).
 
18.           Severability. The provisions of this Agreement shall be considered
severable in the event that any of such provisions are held by a court of
competent jurisdiction to be invalid, void or otherwise unenforceable. Such
invalid, void or otherwise unenforceable provisions shall be automatically
replaced by other provisions which are valid and enforceable and which are as
similar as possible in term and intent to those provisions deemed to be invalid,
void or otherwise unenforceable. Notwithstanding the foregoing, the remaining
provisions hereof shall remain enforceable to the fullest extent permitted by
law.
 
7

--------------------------------------------------------------------------------


19.           Entire Agreement; Amendment.  This Agreement contains the entire
agreement between the Company and the Employee with respect to the subject
matter hereof. This Agreement may not be amended, changed, modified or
discharged, nor may any provision hereof be waived, except by an instrument in
writing, executed by or on behalf of the party against whom enforcement of any
amendment, waiver, change, modification or discharge is sought. No course of
conduct or dealing shall be construed to modify, amend or otherwise affect any
of the provisions hereof.
 
20.           Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
physically delivered, delivered by express mail or other expedited service or
upon receipt if mailed, postage prepaid, via first class mail as follows:
 

 
(a)           To the Company:
Creative Management Group, Inc..
5601 Biscayne Blvd., 2nd Fl.
Miami, Florida 33137
Alan Morell, Chief Executive Officer
 
 
(b)           To the Employee:
James J. Ennis
590 Madison Avenue
New York, NY 10022
 
(c)           With an additional copy
by like means to each of:
CMG Agency Attn: Legal.
5601 Biscayne Blvd., 2nd Fl
Miami, Florida 33137

and/or to such other persons and addresses as any party hereto shall have
specified in writing to the other.
 
21.           Assignability. This Agreement shall not be assignable by the
Employee, but shall be binding upon and shall inure to the benefit of his heirs,
executors, administrators and legal representatives. This Agreement shall be
assignable by the Company to any affiliate, subsidiary or division thereof and
to any successor in interest.
 
22.           Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Florida and the parties agree that the courts of
the State of Florida shall have exclusive jurisdiction over the parties and
subject matter of this agreement and that venue of any proceeding to enforce or
interpret this agreement shall lie with the County, Circuit or other courts of
Miami-Dade County, Florida , without regard to the principles of conflicts of
laws thereof.
 
8

--------------------------------------------------------------------------------


23.           Waiver and Further Agreement.  Any waiver of any breach of any
terms or conditions of this Agreement shall not operate as a waiver of any other
breach of such terms or conditions or any other term or condition hereof nor
shall any failure to enforce any provision hereof operate as a waiver of such
provision or of any other provision hereof. Each of the parties hereto agrees to
execute all such further instruments and documents and to take all such further
action as the other party may reasonably require in order to effectuate the
terms and purposes of this Agreement.
 
24.           Headings of No Effect.  The headings contained in this Agreement
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
 
25.           Indemnification. To the fullest extent allowed, and in the manner
provided, by Delaware law, the Company shall indemnify the Employee and hold the
Employee harmless from and against any claims arising out of the Employee's
performance of his services hereunder as permitted by the Certificate of
Formation of the Company.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
CREATIVE MANAGEMENT GROUP, INC..







 
By:
/s/ Alan Morell

Alan Morell, Chief Executive Officer


 
THE EMPLOYEE







 
By:
/s/ James J. Ennis

James J. Ennis





 
 
9

--------------------------------------------------------------------------------

 
